DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on June 3, 2022 have been considered. Claims 1, 3, 8, and 10 have been amended. Claims 7, and 12-20 have been canceled.  New claims 21-31 have been added. Claims 1-6, 8-10, and 21-31 are pending.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wijaya et al. (U.S. 11,128,624 B2), hereinafter “Wijaya”, in view of Carl et al. (U.S. 2018/0077242 A1), hereinafter “Carl”.
Referring to claims 1, 8, 26:
	 	Wijaya teaches:
		One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for facilitating secure inter-application communications between a web platform and an application using a link protocol agent associated with the web platform, the method comprising (see Wijaya, fig. 1, 175 ‘web server [i.e., the web platform ]’, 193 ‘to other web-services platform(s) [i.e., the application ]’, 191 ‘connection logic [i.e., the link protocol agent ]’): 
           receiving, at the link protocol agent, an authentication request from the application (see Wijaya, col. 7, line 57 ‘Extending external identity to a third party website makes it easier to incorporate authentication into websites [i.e., where websites corresponds to ‘the application’ ]. Creating authenticated sessions between an organization's community in a cloud based computing environment and website visitors extends the organization's reach with its customers.’); 
           in response to determining that the authentication request is successful, providing, by the link protocol agent, a temporary connection resource locator and a connection token to the application (see Wijaya, col. 8, line 57 ‘callback, e.g., a URL string, line 64 ‘The community sends the access token to the callback 245 [i.e., the temporary connection resource locator ]. The callback 245 uses the access token to access the user's information from the community’; col. 10, lines 17-23 ‘the connection logic [i.e., the link protocol agent ] … provides a callback Uniform Resource Locator (URL) string for the external web page …’), 
           receiving, at the link protocol agent, a connection request from the application (see Wijaya, col. 10, lines 17-23 ‘the connection logic [i.e., the link protocol agent ] that handles how the connected community authenticates the user when the user logs into the external web page provides a callback Uniform Resource Locator (URL) string for the external web page [i.e., the application ] that is used to retrieve an access token from the connected community during authentication of the user when the user logs into the external web page.’); 
           in response to receiving the connection request: 
                    establishing a link protocol communication connection by validating the connection token (see Wijaya, col. 10, lines 17-23 ‘the connection logic [i.e., the link protocol agent ] that handles how the connected community authenticates the user when the user logs into the external web page provides a callback Uniform Resource Locator (URL) string for the external web page [i.e., where the external web page corresponds to ‘the application’ ] that is used to retrieve an access token from the connected community during authentication of the user when the user logs into the external web page.’); and 
                    maintaining the link protocol communication connection associated with the connection request (see Wijaya, col. 9, line 1 ‘If the website 250 requires ongoing interaction with the community after authentication, the connection logic 240 maintains a connection between the web page 250 and the community.’);
          transmitting at least one link protocol communication payload (see Wijaya, col. 8, line 64 ‘The community sends the access token [i.e., transmitting a link protocol communication payload ] to the callback 245. The callback 245 uses the access token to access the user's information from the community and can cache it locally.’); and 
          receiving an acknowledgement from the application indicating receipt of the at least one link protocol communication payload (see Wijaya, col. 8, line 64 ‘The community sends the access token [i.e., transmitting a link protocol communication payload, e.g., the access token ] to the callback 245. The callback 245 uses the access token to access [i.e., indicating receipt of the payload, e.g., the access token ] the user's information from the community and can cache it locally.’).
	Wijaya discloses the temporary connection resource locator (see Wijaya, col. 8, line 57 ‘callback, e.g., a URL string, line 64 ‘The community sends the access token to the callback 245 [i.e., the temporary connection resource locator ] …’). However, Wijaya does not disclose a single-use web socket uniform resource locator that expires after a period of time.
	Carl discloses a single-use web socket uniform resource locator that expires after a period of time (see Carl, fig. 4; [0041] ‘the WebSocket connection can be terminated or torn down after a predefined or reference time interval.’).
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Carl into the system of Wijaya to use a single-use web socket that expires after a period of time.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Carl’s teaching of using a web socket could enhance the security of Wijaya’s system, because Carl discloses “utilize the WebSocket connection to facilitate transmitting network packets between the laboratory instrument 122 and the virtual machine 142 (or the software executing thereon).” (see Carl, [0042])
Referring to claims 21, 25:
		Wijaya, and Carl further disclose or suggest:
		wherein the computer-executable instructions are further executed to perform sending a new single-use web socket uniform resource locator upon expiration of the single-use web socket uniform resource locator and receipt of a new authentication request (see Wijaya, col. 16, line 9 ‘execute an OAuth web-server flow to authenticate the user logging in.’. And, Carl, fig. 4; [0041] ‘the WebSocket connection can be terminated or torn down after a predefined or reference time interval.’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Carl into the system of Wijaya to use a single-use web socket that expires after a period of time.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Carl’s teaching of using a web socket could enhance the security of Wijaya’s system, because Carl discloses “utilize the WebSocket connection to facilitate transmitting network packets between the laboratory instrument 122 and the virtual machine 142 (or the software executing thereon).” (see Carl, [0042])

5.	Claims 2-6, 9-10, 22-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wijaya et al. (U.S. 11,128,624 B2), in view of Carl et al. (U.S. 2018/0077242 A1), further in view of Gilmore et al. (U.S. 7,334,126 B1), hereinafter “Gilmore”.
Referring to claims 2, 9, 27:
	 	Wijaya and Carl disclose the limitations such as described in claim 1. However, they do not disclose an authentication handshake.
		Gilmore discloses the authentication request comprises an authentication handshake (see Gilmore, col. 2, line 66 ‘the client 110 is enabled to use some form of secure communication protocol such as the Secure Sockets Layer (SSL) [i.e., an authentication handshake ].’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use authentication handshake.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gimore’s teaching of using time interval could enhance the security of Wijaya’s system,  because using the authentication handshake “in order to prevent eavesdropping in the network 100” (see Gilmore, col. 2, line 65).
Referring to claims 3, 10, 28:
	 	Wijaya, Carl, and Gilmore further disclose:
           sending a warning message, prior to a disconnect interval, that the link protocol connection will be disconnected (see Gilmore, col. 6, line 26 ‘expiration time which can be set to a value such as 20 minutes’, line 45 ‘warn the user’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to send a warning message, such as warning about the expiration time.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching could enhance Wijaya’s system, because it’s well known in the art that a warning could help a user to be aware of the condition that might happen.
Referring to claim 4:
	 	Wijaya, Carl, and Gilmore further disclose:
	wherein receiving the authentication request comprises identifying a user request for using a firewalled resource associated with a firewalled computing device, wherein the authentication request is generated by interacting, by the application, with a first resource associated with the application (see Wijaya, col. 7, line 57 ‘Extending external identity to a third party website makes it easier to incorporate authentication into websites [i.e., where websites corresponds to ‘the application’ ].’. And, Gilmore, col. 2, line 65 ‘The present invention provides authorized users access to sensitive information on internal servers inside a firewall [i.e., the firewalled resource ] while protecting the information from others.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use firewalled resource.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching could enhance Wijaya’s system, because Gilmore teaches “provides authorized users access to sensitive information on internal servers inside a firewall while protecting the information from others.”
 Referring to claims 5, 23, 30:
	 	Wijaya, Carl, and Gilmore further disclose:
		a web application programming interface call (see Wijaya, col. 30, line 64 ‘Application Program Interface (API)’), and an authentication endpoint associated with the web platform (see Wijaya, fig. 1, 140 ‘authenticator’).
Referring to claims 6, 24, 31:
	 	Wijaya, Carl, and Gilmore further disclose:
	wherein the authentication request is made through at least one network firewall (Gilmore, col. 2, line 65 ‘The present invention provides authorized users access to sensitive information on internal servers inside a firewall [i.e., the firewalled resource ] while protecting the information from others.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use firewalled resource.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching could enhance Wijaya’s system, because Gilmore teaches “provides authorized users access to sensitive information on internal servers inside a firewall while protecting the information from others.”
Referring to claims 22, 29:
	 	Wijaya, Carl, and Gilmore further disclose:
	receiving the authentication request comprises identifying a user request for using a firewalled resource associated with a firewalled computing device, wherein the authentication request is generated by interacting, by the application, with a first resource associated with the application (see Wijaya, col. 6, line 41 ‘Salesforce identity connects a Salesforce organization’s users with extern applications and services … Authentication service to verify users’; col. 5, line 65 ‘web-services bridge 150’. And,  Gilmore, col. 2, line 65 ‘The present invention provides authorized users access to sensitive information on internal servers inside a firewall [i.e., the firewalled resource ] while protecting the information from others.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gilmore into the system of Wijaya to use firewalled resource.  Wijaya teaches "systems, methods, and apparatuses for implementing authentication of, and providing a login experience for, a user logging in to an external website from a community in a cloud based computing environment…” (see Wijaya, col. 1, line 24).  Therefore, Gilmore’s teaching could enhance Wijaya’s system, because Gilmore teaches “provides authorized users access to sensitive information on internal servers inside a firewall while protecting the information from others.”)

Response to Arguments
6.	Applicant’s arguments filed on June 3, 2022 have been considered. Independent claims have been amended to include new limitations.  New limitations 21-31 have been added.  However, upon further consideration, a new grounds of rejection is being made in view of Carl.  Applicant’s arguments are moot due to the new grounds of rejection.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Shribman; Derry et al. (US 20220103525 A1) disclose SYSTEM AND METHOD FOR MANAGING NON-DIRECT URL FETCHING SERVICE;
 (b)	Montgomerie; James R. et al. (US 20210400037 A1) disclose AUTHENTICATED INTERFACE ELEMENT INTERACTIONS;
(c)	YOKOYAMA; Kenji (US 20210306318 A1) disclose INFORMATION PROCESSING APPARATUS AND METHOD FOR CONTROLLING INFORMATION PROCESSING APPARATUS;
(d)	Oberoi; Ankur et al. (US 20200412708 A1) disclose LINK PROTOCOL AGENTS FOR INTER-APPLICATION COMMUNICATIONS;
(e)	Pi Farias; Alexandre Soares et al. (US 20200402049 A1) disclose Antifraud Resilient Transaction Identifier Datastructure Apparatuses, Methods and Systems;
(f)	Bitterfeld; Robert et al. (US 20200403994 A1) disclose DISCOVERY AND MAPPING OF A CLOUD-BASED AUTHENTICATION, AUTHORIZATION, AND USER MANAGEMENT SERVICE;
(g)	White; Johnathan et al. (US 20200351260 A1) disclose METHOD AND SYSTEM FOR APPLICATION AUTHENTICITY ATTESTATION. 

 8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492